Citation Nr: 0633955	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether the claim 
may be granted.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for a ganglion cyst of 
the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from September 1990 
to July 1991 that included service in the Southwest Asia 
theater of operations from October 1990 to June 1991.  He had 
a period of active duty for training from October 1988 to 
March 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In March 2001 and August 2004, the Board remanded this case 
to the RO for further development.  The case was recently 
returned to the Board. 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO determination in February 2006 regarding 
PTSD notwithstanding.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  Accordingly, the issue has been retained 
as reported on the title page of the Board's March 2001 and 
August 2004 decisions that remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran did not appeal the January 1998 RO decision 
that denied entitlement to service connection for PTSD.

2.  Evidence received since the January 1998 RO decision 
bears directly or substantially upon the specific matter of 
entitlement to service connection for PTSD, it is not 
cumulative or redundant, and it is so significant that it 
must be 



considered in order to fairly decide the merits of the claim 
of service connection for PTSD.

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

4.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.

5.  There is no competent medical evidence associating a 
disability manifested by chest pain, identified as myocardial 
ischemia to the veteran's military service on any basis.

6.  There is no competent medical evidence associating a 
ganglion cyst of the left wrist to the veteran's military 
service on any basis.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied the claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence having been received since the 
January 1998 RO decision regarding PTSD, the claim of 
entitlement to service connection is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).



4.  A disability manifested by chest pain, identified as 
myocardial ischemia, was not incurred in or aggravated by 
active service and it may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  A ganglion cyst of the left wrist was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
RO had a duty to notify the veteran what information or 
evidence was needed in order reopen claim of service 
connection for PTSD.  The VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection.  Therefore, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted 
since this determination is favorable to the veteran, to this 
extent.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2001, January 2003, July 2003 and August 2004 RO 
letters informed the veteran of the provisions of the VCAA 
and was advised to identify any evidence in support of the 
claims that had not been obtained.  Collectively the 
correspondence advised the veteran of the evidence to submit 
to show that he was entitled to service connection.  Together 
they informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate the claim on the merits as required by 
Quartuccio, supra.  See also Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in February 2006 cured any timing 
deficiency.  The VCAA specific letters followed Board remands 
in this case.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), noting the timing defect can 
be cured, as it was here, prior to and through a Board remand 
followed by VCAA directed notice.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of the 
claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific as noted above provided 
him the opportunity to submit any additional evidence he had 
in support of this claim.  The Board notes that the August 
2004 letter had specific reference on page 1 that, in 
essence, invited him to submit or identify any evidence he 
may have that pertained to the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See Mayfield, supra 
noting the factors of essential fairness of the adjudication 
and whether the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim are 
relevant where VCAA notice occurs after the initial 
adjudication.  Furthermore, as the Board is denying the 
claims for service connection on the merits there is no 
potential prejudice in any deficiency in notice regarding the 
effective date and initial rating elements of a service 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records and VA 
medical records.  The United States Armed Service Center for 
Unit Records Research (USASCRUR (CURR), now known as U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
conducted a meaningful search, providing specific unit 
related information.  The veteran also identified private 
treatment records and Social Security Administration (SSA) 
records which the RO obtained.  Unfortunately the veteran 
failed to cooperate in the development of the claim by not 
producing sufficient information to substantiate claimed 
stressors and in failing to report for medical examinations 
without offering good cause for not reporting, most recently 
in July 2005.  Thus, the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA and the Board remands.  
VA's duty to assist the veteran in the development of the 
claims has been satisfied and the Board will turn to a 
discussion of the issues on the merits.


Analysis

Pertinent to the matter at hand, the RO decision in January 
1998 denied service connection for PTSD on the basis that 
there was no diagnosis of PTSD.  In making its determination, 
the RO considered service medical records, post service 
military medical records and VA medical records that included 
a formal psychiatric evaluation in October 1997.  

The RO decision issued in 1998 was final based on evidence on 
file and may not be revised on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  
The RO received the veteran's application to reopen the claim 
in November 1998.  For applications to reopen filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2000). 



"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The record of medical 
treatment shows PTSD being diagnosed on a SSA evaluation in 
July 2003 and in private treatment records.  

New and material evidence must be probative of the 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  The Board must assess the probity of newly 
submitted evidence before a case is reopened.  See Evans, 9 
Vet. App. at 283-84 (defining materiality as probative of the 
issues at hand); see also Justus, 3 Vet. App. at 513 
(classifying credibility and weight as issues of fact to be 
determined after reopening, and materiality to be determined 
before reopening).   The specified basis for the denial in 
January 1998 was, in essence, that the record did not show 
current evidence of PTSD, specifically there was no diagnosis 
of the disorder.  That element has been satisfied with the 
more recent diagnosis of PTSD.

Thus, the record as it stands contains competent evidence of 
a current diagnosis of PTSD.  In addition there is 
information on file elaborating on the stressors.  The recent 
medical evidence serves as the predicate to reopen a claim 
under section 5108 when viewed with other evidence.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim.  He has done 
so with the current diagnosis of PTSD, and the benefit of the 
doubt doctrine does apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Turning to the merits of the claim, to establish service 
connection for PTSD the three elements necessary are: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 137 (1997).

At the time the veteran submitted his application to reopen 
the claim of service connection for PTSD, section 3.304(f) 
provided in pertinent part that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Thereafter, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
as amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen (Douglas), 10 Vet. App. at 138; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The provisions set forth above 
are retained in recent amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  
38 C.F.R. § 3.304(f) (2002).  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, such as 
witnessing civilians in distress from the effects of war, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14 (rescinded and 
replaced by: M21-1MR, Part III, IV and V change dated 12-13-
05).  The examples include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.  The record in this case shows the veteran did not 
receive any of these awards.  The record of separation and 
his personnel records show he received the Southwest Asis 
Service Medal for his service in Saudi Arabia.  The personnel 
records showed he had military rating as a heavy vehicle 
driver during his Southwest Asis service from October 1990 to 
June 1991, serving with "287th TC".  The personnel records 
do not list any campaign participation, although noting he 
served  "TDY in imminent danger pay area (Saudi Arabia)".  

The service medical records showed a reference to depression 
or excessive worry on the April 1991 redeployment examination 
but there was no elaboration.  The clinical examination 
showed a normal psychiatric status.  The June 1991 separation 
examination showed a normal psychiatric status and that he 
reported that he did not have any recurring thoughts about 
his experiences during deployment or any nightmares or 
trouble sleeping.  

He stated in the initial VA compensation application in 
November 1996 that he started having flashbacks and 
nightmares shortly after returning from the Persian Gulf and 
that he could not hold a job because of his "PTSD 
condition".  The VA records in 1996 did not show the 
diagnosis of PTSD and he did not return the stressor 
questionnaire.  The records noted complaints of trouble 
sleeping, flashbacks and nightmares without further 
elaboration.  He told the VA examiner in October 1997 he 
drove a flat bed truck in Saudi Arabia and that he was close 
to several explosions during the active phase of the 
conflict.  The examiner's diagnosis was depression secondary 
to as yet undiagnosed physical illness.  The examiner stated 
there was no gross evidence of PTSD.  The West Alabama Mental 
Health Center
 Records mention PTSD but no elaboration on the stressor.  An 
SSA report in July 1999 included rule out PTSD in the 
assessment and subsequent SSA records noted veteran appeared 
to be suffering flashbacks related to the war but without 
further elaboration or specificity.  However, on a VA 
examination in 1998 when asked about his stressors he 
referred to driving into Kuwait after liberation seeing 
"kids with head wounds" and other injuries.  They begged 
constantly.  He recalled seeing crying adults and starvation.  
Another stressor was driving long distances on a convoy with 
little sleep to bring tanks to the front.  The SSA examiner 
in 2003 reporting PTSD noted he veteran's mother was the 
primary respondent and that the veteran could not recall or 
share any of his service-related activity. The report noted 
the veteran saw combat in Saudi Arabia, returning in 1992.  
According to his mother in a flashback he talked to combat 
partners giving instructions to get down, shoot or throw 
bombs, and behaved as if he was in a war or combat situation.  

The veteran based his claim on events he recalled from his 
service in Southwest Asia specifically driving into Kuwait.  
The examiners in reporting PTSD apparently accepted the 
veteran's account of being exposed to traumatic events 
related to combat and primarily noncombat incidents.  
However, the CURR report in June 2005 for the 287th TC noted 
base camp at Dhaharan and King Khalid Military City (KKMC) 
and that soldiers went into Kuwait in support of operations 
and there were Scud missile attacks against Dhaharan on 
January 20-23 and 26, 1991 and February 23 and 25, 1991.  The 
veteran did not respond to the RO request in February 2005 
for information describing the stressors and he did not 
provide any further information pursuant to a telephone 
contact in February 2006.  None of the stressors he specified 
included Scud missile attacks and he was not responsive with 
specifics to support the PTSD claim.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  The record does not corroborate 
participation in or otherwise present the Board with 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), and as discussed 
in Sizemore v. Principi, 18 Vet. App. 264, 272-73 (2004).  
Thus, his assertions, or a notation in VA records of combat 
exposure or related information from a family member standing 
alone, cannot as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed [in- service] 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau, 9 Vet. 
App. at 394-96.  Thus, other "credible supporting evidence 
from any source" must be provided to insure that the event 
alleged as the stressor in service occurred.  Cohen, 10 Vet. 
App. at 147.  The narrative information extracted from the 
service records does not offer any supporting information for 
combat-related events with no reference to any involvement 
with defending attacks or being subjected to missile attacks, 
or any non-combat events such as witnessing injured or 
starving civilians in Kuwait which is deemed significant from 
the standpoint of his credibility. 

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  Again, the Board 
must point out that the search of unit records did not 
produce corroboration of his recollections and he did not 
provide any specific information to place him at he sites of 
Scud missile attacks in January 1991 or February 1991 and he 
did not give such attacks in his stressors statement as 
related to an examiner in 1998.  The existence of a stressor, 
but not its sufficiency, is an adjudication determination.  
The Manual M21-1 provides that if medical evidence 
establishes the diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, the JSRRC should be contacted.  The record 
did contain the type of information that would facilitate a 
search but he was too vague in recalling events that could be 
verified, for example being "close to several explosions".  
In any event the VA examiner at that time did not report PTSD 
after accepting the veteran's stressor history.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences or as 
related by a family member on the recent SSA examination, as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation does not place him in any 
action, such as he described in connection with events in 
Southwest Asia that could come within the definition of 
engaging in combat with the enemy as reflected in the 
relevant VA General Counsel opinion.  The service medical 
records do not include anecdotal evidence that could support 
the veteran's assertions and, as stated previously they do 
not contain any direct reference to corroborate stressors and 
he has not assisted in providing information to verify combat 
related stressors.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Indeed, the information from the service records failed to 
record any incident the veteran related as a stressor, and he 
did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred, 
specifically regarding the documented Scud missile attacks.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements, medical reports, and to official records, the 
Board concludes there is no credible evidence that the 
veteran engaged in combat and there are no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time.

Regarding ganglion cyst and a disability manifested by chest 
pain, in order to establish service connection there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, continuous service for 90 days or more during a 
period of war or applicable peacetime service, and post-
service development of a presumptive disease such as 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

As to both disorders, the service medical records are 
pertinently unremarkable and the initial chest pain 
complaints appear in the VA clinical records late in mid 
1996.  A VA examiner in October 1997 noted the veteran's 
report of a left wrist lump that had developed and that he 
was taking nitroglycerine for chest pain.  A left wrist 
ganglion was present about two years according to an August 
1997 VA report that also noted he had no known injury.  As 
for myocardial ischemia, a VA examiner in March 1998 noted 
the veteran stated during his active service he had no health 
problems and he was in good health, but that the chest pain 
was present about four or five years.  In an October 1996 
cardiology referral the chest pain reportedly started about 
two months after his return from the Persian Gulf.  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  The record contains VA, SSA and private 
treatment records as well as the service medical records.  
The veteran filed to report for examinations and he did not 
offer any good cause for not reporting.  In such 
circumstances the claim shall be decided on the evidence of 
record.  38 C.F.R. § 3.655.

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

On this point, the Board must observe that the veteran has 
given inconstant history which cannot be overlooked.  For 
example he claimed in an April 2001 statement that he 
received VA treatment in 1992 for acid reflux that did not do 
any good as chest pain continued.  However, nothing is in the 
record earlier indicating VA treatment prior to mid 1996.  He 
also stated in the April 2001 correspondence that he had a 
left wrist injury in military service in a fall from a tank 
hitting his wrist on the track and that the wrist stayed 
swollen about a month.  This conflicts with earlier history 
he gave to treating physicians that he had no history of 
injury.  Also a VA clinical record in April 1999 noted he had 
a three year history of chest pain.  Nothing in the SSA 
records contradicts the history recorded in the VA clinical 
records.  The Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Madden, supra.  

In support of the claim, the veteran had no physicians review 
information and his self reported history is not competent 
evidence to establish medical nexus.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons.  Lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through his recollections, and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for the wrist ganglion or chest pain associated with 
myocardial ischemia.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds, the preponderance of the evidence is against 
the claims and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 1072, 1076 
(Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
appeal is granted to this extent only.

Service connection for PTSD is denied.

Service connection for a disability manifested by chest pain 
is denied.

Service connection for a ganglion cyst of the left wrist is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


